Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 Page 1 of 18 PageID: 429




                        EXHIBIT A
Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 Page 2 of 18 PageID: 430




 HAGENS BERMAN




                                                         EXPERIENCE.
                                                         INNOVATION.
                                                            RESULTS.
Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 Page 3 of 18 PageID: 431




                                HAGENS BERMAN SOBOL SHAPIRO LLP

 Hagens Berman Sobol Shapiro LLP (“HBSS”) was founded in 1993 with one purpose: to help victims
 with claims of fraud and negligence that adversely impact a broad group. The firm initially focused on
 class action and other types of complex, multi-party litigation, but we have always represented
 plaintiffs/victims. As the firm grew, it expanded its scope while staying true to its mission of taking on
 important cases that implicate the public interest. With more than 75 lawyers and offices in eight cities
 across the United States, the firm represents plaintiffs including investors, consumers, inventors, workers,
 the environment, governments, whistleblowers and others in a diverse array of cases.1

                                     PHARMACEUTICAL LITIGATION

 HBSS aggressively pursues pharmaceutical pricing litigation, helping lead the litigation fight for more
 affordable prescription drugs and for a more responsible pharmaceutical and medical device industry.
 HBSS works with consumers, for-profit and not-for-profit health insurers, consumer organizations, state
 Attorneys General, third-party payers, drug wholesalers and retailers, and other purchasers. Our pursuit of
 pharmaceutical manufacturer misconduct has resulted in recoveries to prescription drug purchasers well in
 excess of one billion dollars, and has yielded industry-wide, fundamental price changes.

 HBSS – as lead or co-lead class counsel – has brought about significant settlements in several antitrust
 and RICO class cases involving prescription drugs. In most cases, the plaintiffs alleged that a
 manufacturer of a brand name drug violated federal or state laws by either delaying its generic
 competitors from coming to market (thereby forcing purchasers of prescription drugs to buy the more
 expensive brand instead of the less expensive generic equivalent) or misrepresenting the safety and
 efficacy of a drug (thereby causing payers to pay more for the drug than they would have otherwise).
 Significant resolutions in the last ten years include:

    The Major First Databank Price Rollback
     On September 4, 2009, the First Circuit Court of Appeals affirmed a settlement rolling back
     benchmark prices on hundreds of prescription medications. HBSS served as court appointed lead
     class counsel in this case by health benefit plans and consumers against FirstDataBank (“FDB”) and
     Medi-Span, two leading drug pricing publishers. Plaintiffs claimed that beginning in 2001, FDB and
     McKesson secretly agreed to raise the markup between the Wholesale Acquisition Cost (“WAC”) and
     the Average Wholesale Price (“AWP”) from 20 to 25 percent for more than 400 drugs, resulting in
     higher profits for retail pharmacies at the expense of consumers and payers. Under the terms of the
     settlement, FDB agreed to roll back pricing by five basis points, from 1.25 to 1.20, on hundreds of
     drugs, resulting in cost-savings that continue to this day. New England Carpenters Health Benefits
     Fund et al v. First DataBank, Inc. and McKesson Corp., D. Mass., Civil Action No. 05-cv-11148-
     PBS; District Council 37 Health and Security Plan et al v. Medi-Span, D. Mass., Civil Action No. 07-
     cv-10988-PBS




     1   Additional information about HBSS, our cases, and our lawyers can be found at www.hbsslaw.com.




 1076448 V1
Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 Page 4 of 18 PageID: 432

                                                                                                 May 2019


    $350 Million for Consumers and Third Party Payers in RICO Action Against McKesson
     In August 2009, the Honorable Patti B. Saris of the District of Massachusetts approved a $350 million
     nationwide settlement with McKesson Corporation on behalf of consumers and health plans for
     McKesson’s role in misreporting the average wholesale price of prescription drugs. HBSS served as
     lead class counsel. New England Carpenters Health Benefits Fund et al v. First DataBank, Inc. and
     McKesson Corp., D. Mass., Civil Action No. 05-cv-11148-PBS
    $325 Million Proposed Recovery for Third Party Payers for Neurontin Marketing Fraud
     In November 2014, the Honorable Patti Saris of the District of Massachusetts approved a $325
     million classwide settlement for third party payers alleging Parke Davis, a subsidiary of Pfizer,
     engaged in widespread and fraudulent off-label marketing, misleading the health care community into
     believing that Neurontin was effective for a variety of uses for which it was not approved. HBSS
     served as liaison counsel and a member of the Plaintiffs’ Steering Committee. The class settlement
     followed a $142 million verdict in related litigation on behalf of Kaiser, where HBSS served as trial
     counsel. In re Neurontin Marketing, Sales Practices, and Products Liability Litigation, D. Mass.,
     MDL No. 1629
    $189 Million Bankruptcy Resolution for contaminated MPA made by New England
     Compounding Company
     In May 2015, the Honorable Henry J. Boroff of the United States Bankruptcy Court for the District of
     Massachusetts confirmed a Chapter 11 plan for NECC that included tort settlements totaling more
     than $189 million in contributions from NECC’s owners, affiliate companies, vendors, and their
     insurers, as well as several independent clinics, hospitals, doctor’s offices, and their respective
     insurers for having administered the contaminated injections compounded by NECC. HBSS served as
     court-appointed lead counsel in the MDL. In re New England Compounding Pharmacy, Inc., D.
     Mass., MDL No. 2419.; In re New England Compounding Pharmacy, Inc. (Chapter 11), Bankr. D.
     Mass., 12-br-19882-HJB
    $166 Million Recovery in Lidoderm Antitrust Action
     In September 2018, the Honorable William Orrick of the Northern District of California granted final
     approval to a $166 million class settlement for direct purchasers of brand and generic Lidoderm.
     HBSS served as co-lead class counsel challenging a reverse payment agreement between Endo
     Pharmaceuticals and Actavis that delayed generic competition for Lidoderm for more than one year.
     In re Lidoderm Antitrust Litigation, N.D. Ca., MDL No. 2521
    $150 Million Recovery in Antitrust Action Concerning Flonase
     In June 2013, the Honorable Anita Brody of the Eastern District of Pennsylvania approved a $150
     million settlement on behalf of direct purchasers who bought the nasal spray Flonase from the
     defendant, GlaxoSmithKline. The plaintiffs alleged that GSK submitted a sham citizen petition to the
     FDA that, intentionally and actually, delayed the approval of generic versions of Flonase. HBSS
     served as court appointed co-lead class counsel for the direct purchaser class. In re Flonase Antitrust
     Litigation, E.D. Pa., Civil Action No. 08-cv-3149
    $146 Million Recovery in Aggrenox Antitrust Litigation
     In December 2017, the Honorable Stefan Underhill of the District of Connecticut granted final
     approval to a $146 million class settlement for direct purchasers of brand and generic Aggrenox.
     HBSS served on the three-member Executive Committee on behalf of the direct purchaser class in
     this case alleging that brand manufacturer entered into an unlawful reverse-payment agreement with
     generic manufacturer Teva in order to delay market availability of generic formulations of Aggrenox.
     In re Aggrenox Antitrust Litigation, D. Conn., MDL No. 2516


                                                      2
Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 Page 5 of 18 PageID: 433

                                                                                                  May 2019


    $98 Million Recovery in Antitrust Action Concerning Prograf
     In May 2015, the Honorable Rya Zobel of the District of Massachusetts approved a $98 million class
     settlement for direct purchasers in the Prograf antitrust MDL. The direct purchaser class plaintiffs
     alleged Astellas submitted a sham petition to the FDA to delay approval of generic versions of the
     immunosuppressant Prograf. In re Prograf Antitrust Litigation, D. Mass., MDL No. 2242
    $94 Million Recovery in Celebrex Antitrust Litigation
     In April 2018, the Honorable Arenda Wright Allen of the Eastern District of Virginia granted final
     approval to a $94 million class settlement for direct purchasers of brand and generic Celebrex. HBSS
     was sole lead counsel in this case that alleged Pfizer obtained reissuance of a patent that provided an
     additional eighteen months of patent protection for Celebrex by making misrepresentations and
     omissions to the Patent and Trademark Office; Pfizer then asserted that bogus patent to delay generics
     from coming to market, in violation of federal antitrust law. The case settled mere weeks before trial.
     American Sales Co. LLC v. Pfizer, Inc., E.D. Va. (Norfolk Division) 14-cv-00361
    $80 Million Settlement in TPP Action Concerning Vioxx
     HBSS served as court appointed lead counsel for third party payers in the Vioxx MDL, alleging
     Merck and Company, Inc. launched misleading marketing campaigns for the drug, misleading
     physicians, consumers, and health benefit providers it touting Vioxx as a superior product to other
     non-steroidal anti-inflammatory drugs when the drug had no appreciable differences from less
     expensive medications but did have an increased risk of causing cardiovascular events. HBSS
     negotiated a $65 million non-class settlement, entered into on September 14, 2009, between Merck
     and scores of individually represented third party payers, along with a $15 million fund for payment
     of common benefit fees. In re Vioxx Products Liability Litigation, E.D. La., MDL No. 1657
    $73 Million Recovery in Antitrust Action Concerning Skelaxin
     In September 2014, the Honorable Curtis Collier of the Eastern District of Tennessee approved a $73
     million settlement on behelf of a class of direct purchasers of Skelaxin. HBSS served as court-
     appointed sole lead class counsel for the direct purchaser class. In re Skelaxin (Metaxalone) Antitrust
     Litigation, E.D. Tenn., Civil Action No. 12-md-2343
    $72.5 Million Recovery in Solodyn Antitrust Action
     In July 2018, the Honorable Denise J. Casper of the District of Massachusetts granted final approval
     to a $72.5 million class settlement for direct purchasers of brand and generic Solodyn. HBSS was co-
     lead class counsel in this case alleging Medicis entered into a series of reverse payment deals to delay
     entry of generic Solodyn and used the period of delay to effectuate a product hop, all resulting in
     overcharges by direct purchasers. The case settled three days before trial. In re Solodyn Antitrust
     Litigation, D. Mass., MDL No. 2503
    $65.7 Million Recovery in Antitrust Action Concerning Tricor
     In October 2009, Chief Judge Sue Robinson of the District of Delaware approved a $65.7 million
     recovery for consumers and third party payers who sued Abbott Laboratories and Fournier Industries
     in an antitrust action concerning the cholesterol drug Tricor. The plaintiffs alleged Abbott and
     Fournier manipulated the statutory framework regulating the market for pharmaceuticals by
     instituting baseless patent litigation against generic manufacturers and switching of dosage strengths
     and forms, resulting in delayed entry of generics and thus lower prices into the market. HBSS served
     as court appointed co-lead class counsel. In re Tricor Indirect Purchaser Antitrust Litigation, D. Del.,
     Civil Action No. 05-cv-360




                                                      3
Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 Page 6 of 18 PageID: 434

                                                                                                  May 2019


                                                  TRIALS
 HBSS takes cases to trial. We believe excellence stems from a commitment to try each case, vigorously
 represent the best interests of our clients, and obtain maximum recovery. Our opponents know we are
 determined and tenacious; they respect our skills and recognize our track record of achieving top results.
 We take more class or complex litigation cases to trial than any firm we know and recent success include:
    Permanent Injunction on NCAA “Agreeing to Fix or Limit Compensation or Benefits Related
     to Education”
     HBSS represented student athletes suing the NCAA and its most powerful conferences, including the
     Pac-12, Big Ten, Big-12, SEC and ACC, on behalf of approximately 40,000 Division I collegiate
     athletes who played men’s or women’s basketball, or FBS football, claiming violations of the federal
     antitrust laws by drastically reducing the number of scholarships and the financial aid student-athletes
     receive to an amount below the actual cost of attendance and far below what the free market would
     bear. As co-lead class counsel, HBSS secured a $208 million settlement, amounting to 100% of single
     damages. Continuing, HBSS co-led the 2018 trial on the injunctive aspect of the case, resulting in a
     change in NCAA rules limiting the financial treatment of athletes. In re National Collegiate Athletic
     Association Atheletic Grant-In-Aid Cap Antitrust Litigation, N.D.Cal., No. 14-md-02541
    $383.5 Million Jury Verdict in Colorado for Three Families
     In June 2018, following a one-and-a-half week trial, a jury in the United States District Court for
     Colorado returned a $383.5 million verdict against DaVita Inc. to families of three patients who
     suffered cardiac arrests and died after receiving dialysis treatments at DaVita clinics. HBSS
     represented the families and served as lead trial counsel. Menchaca, et al., v. DaVita Inc., D.
     Colo., No. 15-cv-2106-RBJ
    Over $250 Million in Settlements with Several Drug Companies for Artificially Inflating AWP
     In 2007, the Honorable Patti Saris of the District of Massachusetts presided over a six-week trial that
     culminated in class settlements with individual defendants of $125 million, $75 million, $22.5
     million, and $12 million. HBSS served as co-lead counsel and trial counsel in this litigation alleging
     systemic abuse through artificial inflation of the so-called “average wholesale price” or “AWP” that
     is used as a benchmark for almost all prescription drug sales in the United States. In Re:
     Pharmaceutical Industry Average Wholesale Price Litigation, D.Mass., MDL No. 1456
    $142 Million Civil RICO Jury Verdict in Massachusetts Over Neurontin
     In March 2009, following a four-and-a-half week trial and two days of deliberations, a jury in the
     United States District Court for Massachusetts returned a $142 million RICO verdict against Pfizer,
     Warner Lambert, and Parke Davis in a suit related to Pfizer’s fraudulent and unlawful promotion of
     the drug Neurontin. HBSS served as co-lead trial counsel for Plaintiffs Kaiser Foundation Health
     Plans and Kaiser Foundation Hospitals. Kaiser Foundation Health Plan, et al v. Pfizer, Inc., et al,
     D.Mass., No. 04-cv-10739 (PBS)
    Proved Antitrust Violation in First Reverse Payment Case Tried
     HBSS served as co-lead class counsel and lead trial counsel for direct purchaser in In re Nexium
     (Esomeprazole Magnesium) Antitrust Litigation, alleging an unlawful reverse payment agreement to
     delay generic versions of the drug Nexium from coming to market. Following a seven week trial,
     despite a defense verdict, the jury agreed with the plaintiffs that AstraZeneca had market power and
     had committed an antitrust violation. In re Nexium (Esomeprazole Magnesium) Antitrust Litigation,
     D. Mass., No. 12-md-02409-WGY




                                                      4
Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 Page 7 of 18 PageID: 435

                                                                                                    May 2019


                                  GOVERNMENT REPRESENTATION
 HBSS has been selected by public officials to represent government agencies and bring civil law
 enforcement and damage recoupment actions designed to protect citizens and the treasury. We understand
 the needs of elected officials and the obligation to impartially and zealously represent the interests of the
 public, are often chosen after competitive bidding and have been hired by officials from across the
 political spectrum. HBSS has assisted governments in recovering billions of dollars in damages and
 penalties from corporate wrongdoers and, in the process, helped reform how some industries do business.
 In serving government, we are often able to leverage the firm’s expertise and success in related private
 class-action litigation. Successes on behalf of government clients include:

    State Average Wholesale Price Litigation
     Building on the firm’s development of the AWP litigation and representation of consumers and end
     payors therein, HBSS was retained by multiple states and represented them successfully in litigation.
    McKesson Government Litigation
     On the heels of HBSS’s class action against McKesson, the firm obtained through litigation
     recoveries for multiple states three to seven times larger than states settling in the multi-state
     Attorneys General settlement. In addition, the firm obtained $12.5 million for the City of San
     Francisco and $82 million for a nationwide class of public payors.
    Connecticut Zyprexa Fraud Litigation
     HBSS served as outside counsel to Attorney General Richard Blumenthal and recovered $25 million
     for the state in litigation that alleged Lilly engaged in unlawful off-label promotion of the atypical
     antipsychotic Zyprexa and made significant misrepresentations about Zyprexa’s safety and efficacy,
     resulting in millions of dollars in excess pharmaceutical costs borne by the State and its taxpayers.
    Big Tobacco Litigation
     HBSS represented 13 states in landmark Medicaid-recoupment litigation against the country’s major
     tobacco companies. HBSS served as trial counsel for the state of Washington, one of only two states
     to go to trial. HBSS was instrumental in developing what came to be accepted as the predominant
     legal tactic to use against the tobacco industry: emphasizing traditional law enforcement claims such
     as state consumer protection, antitrust and racketeering laws. This approach proved to be nearly
     universally successful at the pleading stage, leaving the industry vulnerable to a profits-disgorgement
     remedy, penalties and double damages. The firm also focused state legal claims on the industry’s
     practice of luring children to tobacco use. Ultimately, the tobacco industry settled for $206 billion for
     state programs, the largest settlement in the history of civil litigation in the U.S.




                                                       5
   Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 HPage  8 of 18 PageID: 436
                                                            AGENS BERMAN SOBOL SHAPIRO LLP




                                   PARTNER, EXECUTIVE COMMITTEE MEMBER

                                   Thomas M. Sobol

                                   Voted Massachusetts Ten Leading Litigators
                                   —The National Law Journal



CONTACT                            CURRENT ROLE
55 Cambridge Parkway
Suite 301
                                   > Partner & Executive Committee Member, Hagens Berman Sobol Shapiro LLP
Cambridge, MA 02142                > Leads Hagens Berman’s Boston office
                                   > Leader in drug pricing litigation efforts against numerous pharmaceutical and medical device companies
(617) 475-1950 office
(617) 482-3003 fax                 > Lead negotiator in court-approved settlements totaling more than $2 billion
tom@hbsslaw.com                    > Currently court-appointed co-lead counsel in Meijer Inc. v. Ranbaxy Inc. and court-appointed lead counsel
                                     for In re Restasis Antitrust Litigation, In re Zetia (Ezetimibe) Antitrust Litigation, In re Intuniv Antitrust Litigation,
YEARS OF EXPERIENCE
                                     In re Niaspan Anittrust Litigation, In re Loestrin 24 Fe Antitrust Litigation, In re Suboxone Antitrust Litigation, In
> 35
                                     re Lipitor Antitrust Litigation, and In re Effexor Antitrust Litigation
                                   > Appointed lead counsel in MDL No. 2149: In re New England Compounding Pharmacy Litigation Multidistrict
PRACTICE AREAS
> Pharmaceutical Fraud
                                     Litigation, representing more than 700 victims who contracted fungal meningitis or other serious health
> Consumer Protection                problems as a result of receiving contaminated products produced by NECC, resulting in a $200 million
> Antitrust Litigation               settlement
                                   > Lead counsel to the Prescription Access Litigation (PAL) project, the largest coalition of health care
BAR ADMISSIONS                       advocacy groups that fight illegal, loophole-based overpricing by pharmaceutical companies
> Massachusetts
> Rhode Island                     RECENT SUCCESS
                                   > Lidoderm direct purchaser litigation settlement ($166 million)
COURT ADMISSIONS
                                   > Solodyn direct purchaser litigation settlement ($72.5 million)
> First Circuit Court of Appeals
> Second Circuit Court of
                                   > Celebrex direct purchaser litigation settlement ($94 million)
  Appeals                          > Aggrenox direct purchaser litigation settlement ($146 million)
> Supreme Court of the United      > Asacol direct purchaser litigation settlement ($15 million)
  States                           > Neurontin class action marketing settlement ($325 million)
                                   > NECC meningitis outbreak settlement ($200 million)
EDUCATION
> Boston University School of      > Profraf direct purhcaser litigation settlement ($98 million)
  Law, J.D., cum laude, 1983       > Flonase direct purchaser litigation settlement ($150 million)
> Clark University, B.A., summa    > Wellbutrin XL direct purchaser litigation ($37.5 million)
  cum laude, Phi Beta Kappa,
                                   > First Databank litigation (4% price reduction of most retail drugs)
  1980
                                   > McKesson litigation ($350 million)
                                   > Zyprexa litigation on behalf of the State of Connecticut ($25 million)
                                   > Vioxx third party payor litigation ($80 million)
                                   > Paxil direct purchaser litigation ($150 million)
                                   > Co-lead trial counsel in the Neurontin MDL ($142 million RICO jury verdict)

                                   RECOGNITION
                                   > Massachusetts Ten Leading Litigators, The National Law Journal



www.hbsslaw.com                                                                                                                                              7
  Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 HPage  9 of 18 PageID: 437
                                                           AGENS BERMAN SOBOL SHAPIRO LLP




                     PARTNER, EXECUTIVE COMMITTEE MEMBER

                     Thomas M. Sobol
                     EXPERIENCE
                     > Seventeen years in large Boston firm handling large complex civil litigation
                     > Special Assistant Attorney General for the Commonwealth of Massachusetts and the states of New
                       Hampshire and Rhode Island
                     > Private counsel for Massachusetts and New Hampshire in ground breaking litigation against tobacco
                       industry (Significant injunctive relief and recovery of more than $10 billion)
                     > Judicial clerk for Chief Justice Allan M. Hale, Massachusetts Appeals Court, 1983-1984
                     > Board Chairman, New England Shelter for Homeless Veterans, 1995-2002


                     NOTABLE CASES
                     > $166 Million Recovery in Lidoderm Antitrust Action
                      In September 2018, the Honorable William Orrick of the Northern District of California granted final
                      approval to a $166 million class settlement for direct purchasers of brand and generic Lidoderm.
                      HBSS served as co-lead class counsel challenging a reverse payment agreement between Endo
                      Pharmaceuticals and Actavis that delayed generic competition for Lidoderm for more than one year.
                      In re Lidoderm Antitrust Litigation, N.D. Ca., MDL No. 2521
                     > $72.5 Million Recovery in Solodyn Antitrust Action
                      In July 2018, the Honorable Denise J. Casper of the District of Massachusetts granted final approval to
                      a $72.5 million class settlement for direct purchasers of brand and generic Solodyn. HBSS was co-lead
                      class counsel in this case alleging Medicis entered into a series of reverse payment deals to delay entry
                      of generic Solodyn and used the period of delay to effectuate a product hop, all resulting in overcharges
                      by direct purchasers. The case settled three days before trial.
                      In re Solodyn Antitrust Litigation, D. Mass., MDL No. 2503
                     > $94 Million Recovery in Celebrex Antitrust Litigation
                      In April 2018, the Honorable Arenda Wright Allen of the Eastern District of Virginia granted final
                      approval to a $94 million class settlement for direct purchasers of brand and generic Celebrex. HBSS
                      was sole lead counsel in this case that alleged Pfizer obtained reissuance of a patent that provided
                      an additional eighteen months of patent protection for Celebrex by making misrepresentations and
                      omissions to the Patent and Trademark Office; Pfizer then asserted that bogus patent to delay generics
                      from coming to market, in violation of federal antitrust law. The case settled mere weeks before trial.
                      American Sales Co. LLC v. Pfizer, Inc., E.D. Va. (Norfolk Division) 14-cv-00361
                     > $146 Million Recovery in Aggrenox Antitrust Litigation
                      In December 2017, the Honorable Stefan Underhill of the District of Connecticut granted final approval
                      to a $146 million class settlement for direct purchasers of brand and generic Aggrenox. HBSS served
                      on the three-member Executive Committee on behalf of the direct purchaser class in this case
                      alleging that brand manufacturer entered into an unlawful reverse-payment agreement with generic
                      manufacturer Teva in order to delay market availability of generic formulations of Aggrenox.
                      In re Aggrenox Antitrust Litigation, D. Conn., MDL No. 2516



www.hbsslaw.com                                                                                                                 8
 Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 Page 10 of 18 PageID: 438
                                                        HAGENS BERMAN SOBOL SHAPIRO LLP




                    PARTNER, EXECUTIVE COMMITTEE MEMBER

                    Thomas M. Sobol
                    > $15 Million Settlement of Antitrust Action Involving Asacol
                     In December 2017, the Honorable Denise Casper of the District of Massachusetts granted final approval
                     to a $15 million settlement on behalf of direct purchasers of Asacol. HBSS served as one member of
                     an Executive Committee in this product hopping case against brand manufacturer Allergan plc and its
                     predecessor Warner Chilcott alleging Warner Chilcott made minor, immaterial changes to its Asacol
                     formulation, e.g., changing the dosage amount from 400mg to 800mg, and later changing the dosage
                     form from tablet to capsule, for the sole purpose of preventing generic manufacturers from obtaining
                     FDA approval for a generic product that could be automatically substituted for Asacol.
                     In re Asacol Antitrust Litigation, D. Mass. 15-cv-12730
                    > $189 Million Bankruptcy Resolution for contaminated MPA made by New England Compounding
                      Company
                     In May 2015, the Honorable Henry J. Boroff of the United States Bankruptcy Court for the District of
                     Massachusetts confirmed a Chapter 11 plan for NECC that included tort settlements totaling more than
                     $189 million in contributions from NECC’s owners, affiliate companies, vendors, and their insurers, as
                     well as several independent clinics, hospitals, doctor’s offices, and their respective insurers for having
                     administered the contaminated injections compounded by NECC. HBSS served as court-appointed lead
                     counsel in the MDL.
                     In re New England Compounding Pharmacy, Inc., D. Mass., MDL No. 2419.; In re New England Compounding
                     Pharmacy, Inc. (Chapter 11), Bankr. D. Mass., 12-br-19882-HJB
                    > $350 Million for Consumers and Third Party Payers in RICO Action Against McKesson
                     In August 2009, the Honorable Patti B. Saris of the District of Massachusetts approved a $350 million
                     nationwide settlement with McKesson Corporation on behalf of consumers and health plans for
                     McKesson’s role in misreporting the average wholesale price of prescription drugs. HBSS served as
                     lead class counsel.
                     New England Carpenters Health Benefits Fund et al v. First DataBank, Inc. and McKesson Corp., D. Mass., Civil
                     Action No. 05-cv-11148-PBS
                    > $142 Million Civil RICO Jury Verdict in Massachusetts Over Neurontin
                     On Mar. 25, 2010, following a four-and-a-half week trial and two days of deliberations, a jury in the U.S.
                     District Court for Massachusetts returned a $142 million RICO verdict against Pfizer, Warner Lambert
                     and Parke Davis in a suit related to Pfizer’s fraudulent and unlawful promotion of the drug Neurontin.
                     The jury also found, in an advisory capacity, that defendants violated the California Unfair Competition
                     Law. HBSS served as co-lead trial counsel for plaintiffs Kaiser Foundation Health Plans and Kaiser
                     Foundation Hospitals. HBSS attorneys played a pivotal role in preparing the case for trial. Thomas
                     Sobol, managing partner of the HBSS Boston office, examined seven economic and scientific experts
                     and presented the evidence of Defendants’ decade-long campaign of fraudulent and deceptive actions
                     in his closing argument that resulted in the RICO verdict. Post-trial briefing is underway and a final
                     judgment has not yet been entered.
                     Kaiser Foundation Health Plan, et al v. Pfizer, Inc., et al, D.Mass., Civil Action No. 04-cv-10739 (PBS).
                    > $150 Million Resolution on Behalf of Direct Purchasers of Paxil
                     HBSS announced a $150 million resolution of claims in 2004 in litigation on behalf of direct purchasers
                     of the “blockbuster” selective serotonin reuptake inhibitor Paxil, manufactured by GlaxoSmithKline
                     Corporation. The suit alleged that GSK engaged in sham litigation with respect to certain patents, all
www.hbsslaw.com                                                                                                                      9
 Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 Page 11 of 18 PageID: 439
                                                        HAGENS BERMAN SOBOL SHAPIRO LLP




                    PARTNER, EXECUTIVE COMMITTEE MEMBER

                    Thomas M. Sobol
                     in an effort to delay competition from the entry of a generic form of the drug. HBSS served as court-
                     appointed Co-Lead Counsel.
                     In re Paxil Direct Purchaser Litigation, E.D.Pa., Civil Action No. 03-4578.
                    > The Major First Databank Price Rollback
                     On September 4, 2009, the First Circuit Court of Appeals affirmed a settlement between plaintiff health
                     benefit plans and consumers in a class action against defendants First DataBank, Inc. (“FDB”) and
                     Medi-Span, two leading drug pricing publishers, that resulted in a rollback of benchmark prices of some
                     of the most common prescription medications and is saving consumers and other purchasers hundreds
                     of millions of dollars. The settlement stems from a 2005 class action lawsuit brought on behalf of
                     health benefit plans and consumers against FDB and McKesson Corporation, a large pharmaceutical
                     wholesaler. Plaintiffs claimed that beginning in 2001, FDB and McKesson secretly agreed to raise the
                     markup between the Wholesale Acquisition Cost (“WAC”) and the Average Wholesale Price (“AWP”)
                     from 20 to 25 percent for more than 400 drugs, resulting in higher profits for retail pharmacies at the
                     expense of consumers and payers. HBSS served as court appointed lead class counsel.
                     On June 6, 2007, the Honorable Patti B. Saris preliminarily approved a settlement between the parties
                     whereby FDB agreed to roll back pricing by five basis points, from 1.25 to 1.20, on the drugs included in
                     the lawsuit as well as hundreds of other drugs, which should create cost-savings on a much broader
                     range of prescription medications. Associations representing pharmacies and pharmacy benefit
                     managers fought the proposed rollback before federal trial and appellate courts, claiming either that
                     small pharmacies would be put out of business through implementation of the rollback or that the
                     savings to health plans and consumers would not be enough to justify the settlement. The courts
                     rejected these claims and the First Circuit Court of Appeals affirmed the settlement.


                     New England Carpenters Health Benefits Fund et al v. First DataBank, Inc. and McKesson Corp., D.Mass., Civil
                     Action No. 05-cv-11148-PBS; District Council 37 Health and Security Plan et al v. Medi-Span, D.Mass.,
                     Civil Action No. 07-cv-10988-PBS.
                    > $25 Million for the State of Connecticut for Zyprexa Fraud
                     On Oct. 5, 2009, Judge Jack B. Weinstein, U.S. District Court Judge in the Eastern District of New
                     York, entered an Order for Entry of Final Judgment in State of Connecticut v. Eli Lilly and Co., approving
                     the $25 million settlement reached by the parties to conclude the state’s Zyprexa litigation. HBSS
                     served as outside counsel to Attorney General Richard Blumenthal in the litigation that alleged Lilly
                     engaged in unlawful off-label promotion of the atypical antipsychotic Zyprexa and made significant
                     misrepresentations about Zyprexa’s safety and efficacy, resulting in millions of dollars in excess
                     pharmaceutical costs borne by the state and its taxpayers.
                     State of Connecticut v. Eli Lilly & Co., E.D.N.Y., Civil Action No. 08-cv-955-JBW.
                    > $150 Million Settlement for Consumers and TPPs for Purchases of Lupron
                     In late 2004, HBSS announced a proposed resolution on behalf of consumers and third-party payors
                     of Lupron in the amount of $150 million. The litigation alleged widespread fraudulent marketing and
                     sales practices against TAP Pharmaceuticals, a joint venture between Abbott Laboratories and Takeda
                     Pharmaceuticals, Inc., and followed TAP’s agreement to pay $875 million in combined criminal and civil
                     penalties regarding marketing and sales practices for the prostate cancer drug Lupron. HBSS served as
                     court-appointed Co-Lead and Liaison Counsel.
                     In re Lupron Marketing and Sales Practices Litigation, D.Mass., MDL No. 1430.
www.hbsslaw.com                                                                                                                 10
  Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 Page 12 of 18 PageID: 440
                                                         HAGENS BERMAN SOBOL SHAPIRO LLP




                                      PARTNER

                                      Lauren Guth Barnes
                                      Ms. Barnes was honored with the American Association for Justice’s Marie
                                      Lambert Award in 2018, given to a female attorney in recognition of her
                                      exemplary leadership to the profession, to her community, to AAJ and to the
                                      Women Trial Lawyers Caucus.

CONTACT                               CURRENT ROLE
55 Cambridge Parkway
Suite 301                             > Partner, Hagens Berman Sobol Shapiro LLP
Cambridge, MA 02142                   > Practice focuses on antitrust, consumer protection and RICO litigation against drug and medical device
                                        manufacturers in complex class actions and personal injury cases for consumers, large and small health
(617) 482-3700 office                   plans, direct purchasers and state governments
(617) 482-3003 fax
lauren@hbsslaw.com                    > Secured $72.5 million class settlement for direct purchaser three days before trial in MDL 2503: In re
                                        Solodyn Anitrust Litigation
YEARS OF EXPERIENCE                   > Helped reach a $73 million class settlement for direct purchasers in MDL No. 2343: In re. Skelaxin
> 14                                    Antitrust Litigation
                                      > Co-lead class counsel for direct purchasers in In re Intuniv Antitrust Litigation, In re Niaspan Antitrust
PRACTICE AREAS
                                        Litigation, In re Solodyn Antitrust Litigation and In re Asacol Antitrust Litigation
> Antitrust Litigation
> Class Actions                       > Liaison counsel for In re Fresenius Granuflo/Naturalyte Dialysate Products Liability Litigation
> Consumer Rights
                                      > Represented the state of Connecticut and helped secure a $25M settlement in its’ action against Eli Lilly
> Mass Torts
                                        over unlawful promotion of and mistrepresentation about Zyprexa
> Medical Devices
> Pharmaceuticals/Health Care         > Represented health benefit providers in the firm’s Ketek and copay subsidies class litigation, and
  Fraud                                 individuals harmed by pharmaceuticals such as Yaz, Actos and Granuflo and medical devices including
> RICO                                  pelvic mesh
                                      > Pro bono counsel in a successful constitutional challenge to the Commonwealth of Massachusetts’
BAR ADMISSIONS
> Massachusetts                         exclusion of legal immigrants from the state’s universal healthcare program

                                      RECOGNITION
COURT ADMISSIONS
                                      > AAJ Marie Lambert Award (2018)
> U.S. District Court, District of
  Massachusetts                       > AAJ Distinguised Service Award (2018, 2017, 2015)
> U.S. Court of Appeals, Second       > AAJ Women’s Caucus Excellence in Leadership Award (2017)
  Circuit, Eleventh Circuit
> Supreme Court of the United         > AAJ Above and Beyond Award (2016)
  States                              > National Law Journal Boston Rising Star Award (2014)
                                      > Massachusetts Academy of Trial Attorneys President’s Award (2014)
EDUCATION
                                      > Massachusetts Bar Association Up & Coming Lawyer Award (2013)
> Boston College Law School,
  J.D., cum laude, Articles Editor,   > AAJ New Lawyers Division Excellence Award (2010, 2011, 2013, 2014)
  Boston College Law Review,          > AAJ New Lawyers Division Above and Beyond Award (2012)
  2005
                                      > AAJ Wiedemann & Wysocki Award (2012, 2013)
> Williams College, B.A.,
  International Relations, cum
  laude, 1998




www.hbsslaw.com                                                                                                                                      11
 Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 Page 13 of 18 PageID: 441
                                                        HAGENS BERMAN SOBOL SHAPIRO LLP




                    PARTNER

                    Lauren Guth Barnes
                    EXPERIENCE
                    > Serves on the Board of On The Rise, a Cambridge, MA daytime shelter for homeless women and
                      women in crisis
                    > Active in the fights against forced arbitration federal preemption of consumer rights, working to ensure
                      the public maintains access to the civil justice system and the ability to seek remedies when companies
                      violate the law
                    > Co-authored an amicus brief to the Supreme Court in Pliva v. Mensing on this issue on behalf of
                      practitioners and professors who teach and write on various aspects of pharmaceutical regulation and
                      the delivery of healthcare
                    > Worked at Conflict Management Group where she worked with members of the United Nations High
                      Commissioner for Refugees on a pilot project in Bosnia-Herzegovina designed to ease tensions and
                      encourage reconciliation in post-conflict societies, and contributed to Imagine Coexistence, a book
                      developed out of the collaboration

                    LEGAL ACTIVITIES
                    > Institute for Complex Litigation and Mass Claims, Next Gen Advising Board (2015-present)
                    > American Association for Justice (AAJ)
                      - Executive Committee, Former Member (2014-2018)
                      - Board of Governors, Member (2012-present)
                      - Antitrust Litigation Group, ormer Chair (2016-2018)
                      - Women Trial Lawyers Caucus, Former Chair (2012-2013)
                      - Class Action Litigation Group, Former Co-Chair (2011-2012)
                      - New Lawyers Division, Board of Governors (2009 to present)
                      - Committees (various), Member
                      - AAJ Trial Lawyers Care Task Force, Member (2012-present)
                    > Massachusetts Academy of Trial Attorneys
                      - Executive Committee, Member (2012-2013; 2017-present)
                      - Board of Governors, Member (2011-present)
                      - Women’s Caucus, Co-Chair (2008 to present)
                    > Boston Bar Association, Class Action Committee, Co-Chair (2014-2018)
                    > Public Justice, Class Action Preservation Project, Member

                    NOTABLE CASES
                    > $72.5 Million Recovery in Solodyn Antitrust Action
                     In July 2018, the Honorable Denise J. Casper of the District of Massachusetts granted final approval to
                     a $72.5 million class settlement for direct purchasers of brand and generic Solodyn. HBSS was co-lead
                     class counsel in this case alleging Medicis entered into a series of reverse payment deals to delay entry
                     of generic Solodyn and used the period of delay to effectuate a product hop, all resulting in overcharges
                     by direct purchasers. The case settled three days before trial.
                     In re Solodyn Antitrust Litigation, D. Mass., MDL No. 2503




www.hbsslaw.com                                                                                                             12
 Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 Page 14 of 18 PageID: 442
                                                        HAGENS BERMAN SOBOL SHAPIRO LLP




                    PARTNER

                    Lauren Guth Barnes
                    > $15 Million Settlement of Antitrust Action Involving Asacol
                     In December 2017, the Honorable Denise Casper of the District of Massachusetts granted final approval
                     to a $15 million settlement on behalf of direct purchasers of Asacol. HBSS served as one member of
                     an Executive Committee in this product hopping case against brand manufacturer Allergan plc and its
                     predecessor Warner Chilcott alleging Warner Chilcott made minor, immaterial changes to its Asacol
                     formulation, e.g., changing the dosage amount from 400mg to 800mg, and later changing the dosage
                     form from tablet to capsule, for the sole purpose of preventing generic manufacturers from obtaining
                     FDA approval for a generic product that could be automatically substituted for Asacol.
                     In re Asacol Antitrust Litigation, D. Mass. 15-cv-12730

                    > Antitrust action for direct purchasers of Skelaxin
                      On Sept. 24, 2014, Judge Curtis Collier of the Eastern District of Tennessee approved a $73 million
                      settlement for direct purchasers of Skelaxin in litigation alleging Skelaxin’s manufacturer colluded with
                      would-be generic competitors, fraudulently delaying generic competition and leading to higher prices.
                      Metaxalone was sold under the brand name Skelaxin since 1962, but the original patent expired in
                      1979. Manufacturers applied to market generic metaxalone in 2002, and generic competitors remained
                      foreclosed from marketing generic metaxalone until 2010. Hagens Berman served as lead counsel for
                      direct purchasers.
                      In re Skelaxin (Metaxalone) Antitrust Litigation, E.D.TN., Civil Action No. 1:12-md-2343.

                    > Health care coverage for 40,000 legal immigrants in Massachusetts
                      On Jan. 5, 2012, the Massachusetts Supreme Judicial Court ruled unanimously that a state law barring
                      40,000 low-income legal immigrants from the state’s universal health care program unconstitutionally
                      violates those immigrants’ rights to equal protection under the law and must be struck down. Hagens
                      Berman served as pro bono counsel.
                      Finch v. Commonwealth Health Insurance Connector Authority, Mass., Civil Action No. SJC-11025.

                    > $25 million for the state of Connecticut for Zyprexa fraud
                      On Oct. 5, 2009, U.S. District Court Judge Jack B. Weinstein approved a $25 million settlement
                      reached by the parties to conclude the state’s Zyprexa litigation that alleged Lilly engaged in unlawful
                      off-label promotion and misrepresented Zyprexa’s safety and efficacy, resulting in millions of dollars in
                      excess pharmaceutical costs. Hagens Berman served as outside counsel to Attorney General Richard
                      Blumenthal.
                      State of Connecticut v. Eli Lilly & Co., E.D.N.Y., Civil Action No. 08-cv-955-JBW.

                    PUBLICATIONS
                    > “How Mandatory Arbitration Agreements and Class Action Waivers Undermine Consumer Rights and
                      Why We Need Congress to Act,” Harvard Law and Policy Review, August 2015

                    PERSONAL INSIGHT
                    Unlike many of her colleagues at HBSS, Lauren does not run marathons – unless chasing after her small
                    children counts. Lauren did wrestle in college but refused to don the wrestling singlet. Whenever she can,
                    Lauren rock climbs with her in-laws, breathes deeply at yoga, and hosts dinner parties to, despite usual
                    advice, try totally new recipes. She also keeps the pizza delivery guy on speed dial as back-up for such
                    occasions.


www.hbsslaw.com                                                                                                               13
  Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 Page 15 of 18 PageID: 443
                                                         HAGENS BERMAN SOBOL SHAPIRO LLP




                                     OF COUNSEL

                                     Gregory T. Arnold

                                     Greg devotes his practice to pursuing remedies for those injured by antitrust
                                     violations, particularly within the pharmaceutical industry.



CONTACT                              CURRENT ROLE
55 Cambridge Parkway
Suite 301                            > Of Counsel, Hagens Berman Sobol Shapiro LLP
Cambridge, MA 02142                  > Practice focuses on prosecution of large-scale, nationwide class actions, primarily against the
                                       pharmaceutical industry
(617) 475-1954 office
(617) 482-3003 fax                   > Works on behalf of large health care providers, seeking recoveries from tortfeasors associated with
grega@hbsslaw.com                      payments the providers make as a result of the harm they have caused

YEARS OF EXPERIENCE                  > Directs Hagens Berman’s work on numerous pending Direct Purchaser Class Action cases, including
> 22                                   In re Lipitor Antitrust Litigation, In re Effexor XR Antitrust Litigation, In re Ranbaxy Generic Drug
                                       Application Antitrust Litigation, and In re Actos Direct Purchaser Antitrust Litigation, as well as multiple
PRACTICE AREAS                         actions brought on behalf of end payors
> Antitrust Litigation
                                     RECENT SUCCESS
> Personal Injury Litigation
                                     > Represented a variety of states, including the Commonwealth of Massachusetts, in their cases against
BAR ADMISSIONS                         the tobacco industry
> Massachusetts
> U.S. District Court, District of
                                     > Led efforts on behalf of three law firms protecting the interests of more than 25,000 asbestos sufferers,
  Massachusetts                        resulting in the denial of the debtors’ proposed plan of reorganization and a substantial payment to the
> Court of Appeals, 2nd Circuit        claimants
                                     > Prior bankruptcy experience included representing an Ad Hoc Committee of Trade Creditors in the In re
EDUCATION
                                       WorldCom matter, resulting in a near 50% increase in the clients’ recovery
> Fairfield University, B.S.,
  Marketing, 1991                    > Represented large groups of investors in litigation brought against offshore hedge funds, pursuing the
> Villanova University School          recovery of hundreds of millions of dollars
  of Law, J.D., 1996 (served on
  Law Review)                        > Represented national and international clients on a full range of patent litigation issues, including
                                       proceedings before the International Trade Commission
                                     > Successful eminent domain trials, representing companies and individuals on a variety of labor and
                                       employment issues including non-compete agreements and various intellectual property matters

                                     EXPERIENCE
                                     > Income Partner, Litigation Department for a large Boston-based law firm

                                     NOTABLE CASES

                                     > Bankruptcy-related litigation
                                       - Lead efforts on behalf of three law firms protecting the interests of more than 25,000 claimants
                                         suffering from asbestos-related diseases, to block a proposed plan of reorganization. During more
                                         than 5 years of litigation, succeeded in forcing numerous changes to the proposed plan, including the



www.hbsslaw.com                                                                                                                                  14
 Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 Page 16 of 18 PageID: 444
                                                        HAGENS BERMAN SOBOL SHAPIRO LLP




                    OF COUNSEL

                    Gregory Arnold
                       voting methodology, amount of contribution and distributions. Pursued several interlocutory appeals
                       throughout the case. Oversaw and managed all aspects of this complex litigation, culminating in a
                       successful 20-day bench trial conducted in the Bankruptcy Court for the Southern District of New
                       York, after which the Court rejected the proposed bankruptcy plan, thereby securing a substantial
                       benefit for the clients.
                     - One of a team of lawyers representing the interests of The Ad Hoc Committee of Trade Creditors in
                       the In re WorldCom matter, resulting in increasing our clients’ recoveries by nearly 50%.
                    > Mass Torts/Class Actions
                     - Played pivotal role in representing the Commonwealth of Massachusetts in landmark litigation against
                       the Tobacco Industry, including establishing personal jurisdiction in Massachusetts over the United
                       Kingdom-based parent company to Brown & Williamson. This work product, as well as the resulting
                       Court decision, was relied upon by Attorneys General throughout the country in their cases against the
                       Tobacco Industry.
                     - Following the Commonwealth of Massachusetts’ action, lead Brown Rudnick’s efforts in pursuing a
                       Successfully defended a class action case brought against a major credit card issuer, obtaining a
                       denial of class certification and dismissal of individual’s claims.
                    > Complex Financial Litigation
                     - Successfully represented a group of more than 65 investors in offshore hedge funds, pursuing
                       recoveries for over $600 million of invested capital lost due to fraudulent practices of hedge fund
                       manager.
                    > General Commercial Litigation
                     - Represented former attorney whose malpractice insurer had refused defense and indemnity after
                       an office worker embezzled millions of dollars in client funds. Following a five-week Superior Court
                       trial, secured a verdict in favor of the client, holding the insurance company responsible for more than
                       $2 million in liability to the insured’s former client. Successfully defended insurer’s appeal of the trial
                       court decision in the Appeals Court. Subsequently brought a case against the insurance company
                       under Chapter 93a, resulting in a multimillion-dollar recovery for the client.
                     - Obtained a substantial recovery for a client whose intellectual property was wrongfully assigned to a
                       third-party. Achieved a pre-trial settlement with the assigning party while pursuing a bench trial in
                       Middlesex Superior Court against the party using the software.
                     - Served as “first chair” in a complex, multi-week bench trial in federal court over breach of
                       multimillion-dollar commercial contract concerning sale of radiology equipment, including prevailing on
                       counter-claim seeking to impose multimillion-dollar liability.
                    > Patent Litigation
                     - Represented national and international clients on a full range of patent litigation issues, including trials.
                       Successful litigator before the United States International Trade Commission, including obtaining
                       favorable outcome for a client protecting their intellectual property rights against an infringer based in
                       Sweden.




www.hbsslaw.com                                                                                                                  15
 Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 Page 17 of 18 PageID: 445
                                                        HAGENS BERMAN SOBOL SHAPIRO LLP




                    OF COUNSEL

                    Gregory Arnold
                    > Labor and Employment Litigation
                     - Defended client interests in a variety of matters, including those involving non-competition
                       agreements, wrongful terminations, and harassment claims.
                     - Successfully represented companies enforcing non-compete agreements against former employees,
                       as well as new employers/former employees in avoiding the terms of non-compete agreements.
                       Handled trials before administrative bodies, including the U.S. Department of Labor, including
                       defending a client against claims made under the Surface Transportation Assistance Act (“STAA”)
                       following the termination of an employee/truck driver.
                    > Other Litigation
                     - Represented client in an eminent domain trial, resulting in a jury award more than 10 times the
                       Commonwealth’s pro tanto offer.

                    PERSONAL INSIGHT
                    Greg is married with three children and lives in Mansfield, MA. Greg played varsity ice hockey in college.




www.hbsslaw.com                                                                                                              16
 Case 2:19-cv-14146-KM-ESK Document 38-1 Filed 05/31/19 Page 18 of 18 PageID: 446
                                                        HAGENS BERMAN SOBOL SHAPIRO LLP




INTRODUCTION

Locations




SEATTLE                           BOSTON, NEWTON CENTRE                      NEW YORK
1301 Second Avenue, Suite 2000    1280 Centre Street, Suite 230              555 Fifth Avenue, Suite 1700
Seattle, WA 98101                 Newton Centre, MA 02459                    New York, NY 10017
(206) 623-7292 phone              (617) 641-9550 phone                       (212) 752-5455 phone
(206) 623-0594 fax                (617) 641-9551 fax                         (917) 210-3980 fax

BERKELEY                          CHICAGO                                    PHOENIX
715 Hearst Avenue, Suite 202      455 N. Cityfront Plaza Drive, Suite 2410   11 West Jefferson Street, Suite 1000
Berkeley, CA 94710                Chicago, IL 60611                          Phoenix, AZ 85003
(510) 725-3000 phone              (708) 628-4949 phone                       (602) 840-5900 phone
(510) 725-3001 fax                (708) 628-4950 fax                         (602) 840-3012 fax

BOSTON                            LOS ANGELES                                SAN DIEGO
55 Cambridge Parkway. Suite 301   301 North Lake Avenue, Suite 920           533 F Street
Cambridge, MA 02142               Pasadena, CA 91101                         Suite 207
(617) 482-3700 phone              (213) 330-7150 phone                       San Diego, CA 92101
(617) 482-3003 fax                (213) 330-7152 fax                         (619) 929-3340 phone




www.hbsslaw.com                                                                                                     17
